DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending in the instant application.

Priority
This application is a Continuation of PCT International Patent Application No. PCT/JP2018/034449, filed September 18, 2018, which claims the benefit of Japanese Patent Application No. 2017-192060, filed September 29, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 03/25/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.


Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-12) in the reply filed by Seth Barney on 04/29/2022 is acknowledged.  Claims 13-18 are withdrawn from further consideration as non-elected subject matter by Examiner in response to the elected invention.  Therefore, claims 1-12 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 9 depends on claim 2 and further limits the DNA complex has an average particle size of 10 um or more.  However, claim 9 fails to further limit claim 2 because the DNA complex of claim 2 has an average particle size of 10 um or more based on the definition of claim 1. 
Claim 11 depends on claim 1 and further limits the DNA content ranges from 1% to 50% by mass of the DNA complex.  However, claim 11 fails to further limit the subject matter of the claim 1 upon which it depends, because claim 1 defines the DNA content is more than 15% by mass and 50% or less by mass of the DNA complex.  Claim 11 enlarges the claimed scope of subject matter of claim 1.   
claim 12 depends on claim 1 and further limits the DNA content is more than 15% by mass and 50% or less by mass of the DNA complex.  However, claim 12 fails to further limit claim 1 because the DNA content of is more than 15% by mass and 50% or less by mass of the DNA complex, the same scope of subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al., Analytical Chemistry, (2014), 86, 7494-7499, in view of U.S. Patent No. 7,691,990 (“the `990 patent”) to Zhang et al.

Applicant’s claim 1 is drawn to a DNA complex comprising: a carrier; and DNA immobilized on the carrier, wherein 80% or more by mass of the DNA is single-stranded DNA,
the DNA has an average molecular weight of 500,000 or less, the carrier contains an inorganic material, the DNA complex has an average particle size of 10 μm or more, and the DNA content is more than 15% by mass and 50% or less by mass of the DNA complex.

Determination of the scope and content of the prior art (MPEP §2141.01)
Ren et al. discloses a single-stranded DNA bonded mesoporous silica nanoparticle (ssDNA-MSN), and a method for preparing the ssDNA-MSN thereof.  Specifically, mesoporous silica nanoparticle (MSN) was prepared by polymerizing TEOS in the presence of a template of quaternary ammonium surfactant (CTABr) and NaOH (2.00 M) at 95 °C for 3 h; drying the resulting precipitate, and calcinated at 550 °C for 5 h to remove the template phrase.  The resulting calcinated MS nanoparticles and 0.5 mL of (3-Aminopropyl)triethoxysilane (APTES) was suspended in anhydrous ethanol to prepare amino-functionalized silica nanoparticles, which was impregnated with dye MB to make the MB-loaded-MSN. The resulting MB-loaded-MSN was further treated with 0.04 mM DNA3 to make ssDNA3-MSN (see p.7496, left column, paragraphs 2-4).   Ren et al. further discloses that the DNA3 sequence is 
    PNG
    media_image1.png
    55
    581
    media_image1.png
    Greyscale
 (see p.7495, right column), and the amount of DNA3 attached on MSN was determined to be 0.0362 mmol per gram of MS nanoparticles (see p.7497, left column, paragraph 2).   The molecular weight of the DNA3 is 6415.53 g/mol according to NEBioCalculator® of New England BioLabs Inc. (05/27/2022), which reads on the DNA has an average molecular weight of 500,000 or less of Applicant’s claim 1.  The weight of DNA3 attached on MSN corresponding to 0.0362 mmol per gram of MS nanoparticles is 232 mg/g, or 23.2% of the DNA complex, which reads on the DNA content of more than 15% by mass and 50% or less by mass of DNA complex of Applicant’s claim 1.    The carrier contains an inorganic material of silica nanoparticle.  The ssDNA3-MSN is used as a DNA biogate for sensitive electrochemical immunoassay through proximity hybridization (see Abstract at p.9494).   Ren et al. further discloses using nanoparticle aggregation in immunoassay (2nd paragraph, left column at p. 7494).

The `990 patent discloses DNA-carrier complex suitable for removing dioxin and dioxin-like substances from leachate and ground water from polluted soils or garbage, washing effluent (see Abstract).  The `990 patent discloses that the DNA molecule is immobilized on the surface or in the pore of the carrier to form the DNA complex, wherein it is preferred to use a porous material as the carrier in light of the efficiency of the immobilization and the stability of the immobilized DNA molecule.  The `990 patent teaches the use of a porous oxide material is preferred from the viewpoint of stability. Silica (silicon dioxide), or various metal oxide materials, for example, aluminum oxide, titanium oxide, iron oxide, zirconium oxide, tin oxide and tantalum oxide, which are generally used as materials for carriers employed in the immobilization of DNA molecules, can be employed. A porous material composed of a mixture of silica and a metal oxide can also be used. When a mixture of silica and a metal oxide is used as a material composing the porous carrier, the content of the metal oxide in the mixture is preferably selected in the range from 0 to 50% by mass (column 9, lns. 4-18).   In addition, the `990 patent teaches the complex was pulverized and fractionated to obtain particles with a particle size between 1 mm (1,000 μm) and 4 mm (4,000 μm) using a sieve (Examples 1, 6-7, and comparative Examples 1-3).    

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 1 and Ren et al. is that Ren et al. is silent on the average particle size of the DNA complex is 10 μm or more.  Instead, Ren et al. discloses using nanoparticle aggregation in immunoassay (2nd paragraph, left column at p. 7494).

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
However, Applicant’s claim 1 would have been obvious over Ren et al. because the difference of “the average particle size of the DNA complex is 10 μm or more” of Applicant’s claim 1 is further suggested by the nanoparticle aggregation of Ren et al.  In addition, the `990 patent teaches that the DNA molecule is immobilized on the surface or in the pore of the carrier to form the DNA complex, wherein it is preferred to use a porous material as the carrier, and the complex was pulverized and fractionated to obtain particles with a particle size between 1 mm (1,000 μm) and 4 mm (4,000 μm) using a sieve.  Ren et al. and the `990 patent are analogous art to the claimed invention because (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 

In terms of claims 2-3, Ren et al. discloses a single-stranded DNA bonded mesoporous silica nanoparticle (ssDNA-MSN) and the molecular weight of the DNA3 is 6415.53 g/mol.  The `990 patent teaches the use of a porous oxide material is preferred from the viewpoint of stability, wherein the porous oxide material includes silica (silicon dioxide), or various metal oxide materials, for example, aluminum oxide, titanium oxide, iron oxide, zirconium oxide, tin oxide and tantalum oxide, which are generally used as materials for carriers employed in the immobilization of DNA molecules.
In terms of claim 4, Ren et al. discloses the mesoporous silica nanoparticle (MSN) was prepared in the present of NaOH at 95 °C for 3 h; drying the resulting precipitate, and calcinated at 550 °C for 5 h to remove the template phrase.  The resulting calcinated MS nanoparticles and 0.5 mL of (3-aminopropyl)triethoxysilane (APTES) was suspended in anhydrous ethanol to prepare amino-functionalized silica nanoparticles (see p.7496, left column, paragraph 2).  Therefore, Ren et al. teaches the limitation of claim 4.
In terms of claim 5, Ren et al. discloses using nanoparticle aggregation in immunoassay (2nd paragraph, left column at p. 7494).
In terms of claim 6, Ren et al. discloses the carrier is mesoporous silica nanoparticle (MSN), and a method of making MSN thereof, which would have rendered the average particle size of claim 6 obvious.  
In terms of claim 7, Ren et al. and the `990 patent teach the carrier contains silica.
In terms of claim 8, Ren et al. teaches the primary particles are cross-linked through a bond including a siloxane bond, see p.7496, left column, paragraph 2.
In terms of claims 9-10, Ren et al. teaches the carrier formed by nanoparticle aggregation, and the `990 patent teaches the complex was pulverized and fractionated to obtain particles with a particle size between 1 mm (1,000 μm) and 4 mm (4,000 μm) using a sieve. 
In terms of claims 11-12, Ren et al. teaches The weight of DNA3 attached on MSN corresponding to 0.0362 mmol per gram of MS nanoparticles is 232 mg/g, or 23.2% of the DNA complex.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-12 of co-pending U.S. Patent Application No. 16/831,548 (“the `548 application”) published as US20200230573 having effective filing date of Sep. 19, 2018.

Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claim 1 and claim 12 of the `548 application are both drawn to a DNA complex comprising: a carrier; and DNA immobilized on the carrier, wherein 80% or more by mass of the DNA is single-stranded DNA, the DNA has an average molecular weight of 500,000 or less, the carrier contains an inorganic material, the DNA complex has an average particle size of 10 um or more, and the DNA content is more than 15% by mass and 50% or less by mass of the DNA complex. In addition, the specification of present application and the specification of the `548 application disclose substantially similar claimed subject matter such as Figs 1-5 of present Drawings and the Figs 1-5 of the `548 application.


Conclusions
Claims 1-12 are rejected.
Claims 13-18 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731